Citation Nr: 0941657	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-33 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine with spinal stenosis (back 
disability).

2.  Entitlement to an initial compensable rating for cluster 
headaches, currently rated as migraines.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in St. Louis, Missouri, and Oakland, California, 
respectively.

In November 2007, the Veteran appeared and testified at a 
Travel Board hearing at the Oakland RO.  A transcript is of 
record.

In March 2008, the Veteran's appeal was remanded for further 
development, including a VA examination.  The requested 
action was taken.  Also on appeal at that time was service 
connection for allergic rhinitis.  Service connection was 
awarded for this disability in June 2009, and thus, that 
issue is resolved.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's back disability is not shown to be 
attributable to his period of active duty, nor was he 
diagnosed as having arthritis within one year of service 
separation.  

3.  The Veteran's service-connected headache symptoms are 
mild to moderate, and are not of a prostrating nature.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for a compensable rating for headaches have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2002, April 2006, and March 2008, 
VA notified the Veteran of the information and evidence 
needed to substantiate and complete his underlying claims for 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the April 2006 notice.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial October 2002 notice was given prior to 
the appealed AOJ decisions.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In November 2007, 
the Veteran appeared and testified at a Travel Board hearing 
at the Oakland RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran seeks service connection for a back disability 
that he contends occurred when he fell from a bunk in 
service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

The Veteran's enlistment examination is devoid of any 
reference to a preexisting back condition.  The Veteran's 
service treatment records (STRs), however, reflect a June 
1975 treatment for complaints of back pain.  The Veteran 
advised that he felt pain radiating from the base of his neck 
to his lower thoracic area.  Upon service discharge, the 
Veteran reported no recurrent back pain.  

An October 1979 treatment note reflected that the Veteran did 
not have CVA or spinal tenderness.  No further notations were 
made regarding his back during this examination.  

In September 1980, the Veteran sought treatment for left 
flank pain which occurred when he rotated his spine.  He 
complained of a continuous, dull pain that changed into an 
intermittent sharp pain.  The Veteran was examined for a 
possible kidney problem, but was later assessed as having a 
normal kidney, ureter, and bladder examination.  No notation 
was made as to the possible cause of the Veteran's flank 
pain.  

In October 1980, the Veteran sought treatment for the back 
pain he had been experiencing for one and a half months.  The 
treatment report listed no known trauma, but the Veteran 
advised that the low back pain occurred on and off.  The pain 
would sometimes keep him from working as well as keep him 
awake at night.  The Veteran was diagnosed as having a lumbar 
strain.  

In an April 1981 private treatment record, the Veteran again 
sought treatment for chronic low back pain.  He advised that 
he had been experiencing intermittent low back pain for 5 
months.  The Veteran also reported that he had a lifting 
injury one year prior, and he responded well to rest over 
approximately 1-1/2 months.  Following physical examination, 
the Veteran was assessed as having iliac posterior torsion 
with chronic postural lumbosacral strain.  No cause for the 
back condition was noted. 

In a private treatment record, which appears to be dated in 
August 1985, the Veteran underwent studies of the cervical 
and lumbar spines.  There were no significant degenerative 
changes found, but there was a notation of anterior 
osteophytes at L3-4.  

In January 2002, the Veteran underwent treatment for his back 
condition.  The Veteran was noted to have a history of 
degenerative disc disease of his cervical and lumbar spine.  
The Veteran advised that he experienced left leg pain.  He 
was assessed as having spinal stenosis at the L4-5 and L3-4 
levels, and underwent a decompression laminectomy that same 
month.  Post-operatively, the Veteran was noted to have spina 
bifida occulta.

In the Veteran's notice of disagreement and substantive 
appeal, he noted that he experienced an in-service back 
injury.  He related that he fell 5 feet from his bunk and hit 
his back on a locker.  He recalled reporting to sick call and 
noted that his back had not been the same since the injury.  

During his November 2007 hearing, the Veteran testified as to 
his fall from the bunk and indicated that upon impact with 
the locker he passed out.  He recalled having 3 to 4 days of 
light duty, but underwent no x-rays.  The Veteran testified 
that he underwent a spinal laminectomy in 2000 because he 
could not stand for more than 3 minutes, nor could he walk 
more than 10 yards.  The Veteran noted that his surgery was 
not a complete fix, but now he was able to lift some weight.  

Pursuant to the Board's remand, the Veteran underwent a VA 
examination in December 2008.  The Veteran's history of back 
problems were noted as well as his history of on and off back 
pain over the years that became constant and severe.  The 
Veteran reported that he currently experienced constant pain 
on a daily basis, and it was exacerbated by lifting, running, 
and jerky motions.  Following the physical examination, the 
Veteran was diagnosed as having degenerative joint disease of 
the lumbosacral spine, with spinal stenosis, chronic root 
irritation, and chronic back pain.  He was noted to be 
status-post lumbar laminectomy from L3-S1.  The examiner 
indicated that it would be mere speculation for him to opine 
as to whether the Veteran's current back disability is 
related to service.  The examiner indicated that there was 
one in-service treatment for a back problem, but no mention 
of anything at service discharge.  He also noted that the 
Veteran was shown to have chronic back pain in the 1980s.  
The examiner pointed to an April 1981 record that states that 
the Veteran's chronic low back pain was ongoing for 5 months 
and that this does not date back to the Veteran's time in 
service.  The examiner summarized by stating that there was 
an absence of any serious pathology or chronic back pain 
diagnosed during service and nothing noted at discharge, and 
he could not resolve this issue without resort to 
speculation.  

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for a back disability.  The 
Veteran was treated for complaints of back pain in service, 
but it appears as though it had resolved as nothing was noted 
at service discharge.  Further, the Veteran's discharge 
examination showed no back disability at service discharge.  
The Veteran first sought post-service treatment for back pain 
in October 1980, and he was diagnosed as having a lumbar 
strain.  There was no finding of arthritis at that time or 
for many years thereafter.  In fact, the first reference to 
degenerative changes of the spine appears to be in the mid-
1980s.  Absent a finding of arthritis within one year of 
service discharge, service connection for a back disability 
is denied on a presumptive basis.  

Service connection for a back disability is also denied on a 
direct basis as there is no clinical evidence of record 
linking the Veteran's current back condition to an injury 
incurred in service.  The Veteran alleged that he fell from a 
bunk and hit his back on a locker below.  Again as noted 
above, the Veteran was treated for back pain in service-no 
specific injury, however, was identified.  Further, the 
Veteran was not found to have any back disability at 
discharge from service.  In October 1980, the Veteran was 
treated for back pain, but the Veteran reported that its 
onset was 1-1/2 months prior.  This is still well after 
service separation.  Additionally, the Veteran's post-service 
treatment records reflect treatment for complaints of back 
pain, but they do not reflect any reports from the Veteran 
that it had its onset in service.  In fact, in an April 1981 
treatment record, the Veteran advised that he had a lifting 
injury one year prior to the April 1981 treatment for 
complaints of back pain. 

Finally, the December 2008 VA examiner indicated that he 
could not opine as to whether the Veteran's current back 
disability had its onset in service without resort to 
speculation.  In reaching this, the examiner reviewed the 
claims file and examined the Veteran.  He indicated that 
there was no serious pathology or chronic back pain noted in 
service or at discharge and also that the April 1981 
treatment record reported the onset of back pain as being 5 
months prior.  As such, the examiner could not opine as to 
the etiology of the claimed back disability.  The Board finds 
that the December 2008 VA examination was adequate despite 
the examiner's inability to reach an opinion without resort 
to speculation as the examiner discussed his rationale in not 
being able to reach an opinion.  As such, there is no 
clinical opinion of record linking the Veteran's current back 
disability to an event or injury in service.  

The Board appreciates the Veteran's assertions that his 
current back disability is attributable to his period of 
active duty, but notes that the Veteran is competent, as a 
layman, to report that as to which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed back disability, as there is no 
evidence of record that the Veteran has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent a competent medical opinion linking the 
Veteran's current back disability to a disease or injury in 
service, service connection must also be denied on a direct 
basis.  

Increased rating

The Veteran seeks an initial compensable rating for his 
service-connected headaches.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

In an August 2004 rating decision, the Veteran was awarded 
service connection for his headaches and assigned a 
noncompensable rating under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  It is important to note by way of background that 
the Veteran is separately rated for tinnitus and is assigned 
the maximum rating under Diagnostic Code 6260.  His rating 
for tinnitus is not the subject of this appeal.

Diagnostic Code 8100 pertains to migraine headaches.  Under 
this provision, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  A 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008). 

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In June 2004, the Veteran underwent a VA examination for his 
headaches.  The Veteran reported experiencing headaches since 
1974.  His headaches occurred following loud ringing in his 
ears, two times per week and lasting an hour or two.  He 
reported experiencing facial numbness on the right as well as 
a hot sensation over half of his face.  When it occurs, the 
Veteran pours cold water on his face and takes a pain 
reliever.  He advised that he felt relief after an hour.  The 
Veteran classified his pain as 2 to 5 on a scale of 1 to 10, 
with 10 being the most severe pain.  The Veteran had not 
experienced double or blurry vision, nor did have 
difficulties speaking, swallowing or walking.  He further 
noted no history of a neck injury.  

The examiner diagnosed the Veteran as having cluster 
headaches, despite the frequency pattern being inconsistent 
with that of cluster headaches.  The examiner further noted 
that the Veteran's headaches had not changed in frequency or 
severity since 1969.  Additionally, the Veteran's "sensation 
of louder tinnitus prior to the onset of the headache is 
likely a migrainous phenomenon of sound sensitivity."  

In August 2004, the Veteran was granted service connection 
for cluster headaches with an effective date of June 2002.  
He was awarded a noncompensable rating as he did not 
experience prostrating attacks averaging one in two months 
over the last several months.  

In the Veteran's September 2004 notice of disagreement, the 
Veteran indicated that he thought his migraine headaches 
should be rated higher than 0 percent.  In his substantive 
appeal, he advised that his headaches affect the right side 
of his face by causing numbness and redness.  He reported 
significant ringing in his ear during each episode.  Further, 
the Veteran noted that it is impossible for him to work due 
to the occurrence of his migraines.  

In November 2007, the Veteran testified at a Travel Board 
hearing and indicated that he experiences headaches two to 
three times per week with each headache lasting from one to 
two hours.  Upon indication that he is about to experience a 
headache, the Veteran runs his head under cold water and 
takes a pain reliever.  After, he sits on his sofa and 
relaxes until the pain goes away.  He testified that he 
experiences real loud ringing in his ears, which is his 
warning that a headache is forthcoming.  The Veteran advised 
that his headaches were tolerable and were non-disabling, but 
they are distracting and cause him to become irritable.  The 
Veteran also testified that he is sensitive to white light 
and it is painful if he is exposed to white light during one 
of his headache episodes.  

Pursuant to the Board's remand, the Veteran underwent a VA 
neurological examination in November 2008.  The Veteran 
reported one to two episodes of headaches a week during which 
his tinnitus is increased followed by right retro orbital 
pain with tearing on the right side.  The Veteran also 
reported that during these episodes he experiences some mild 
nausea and sensitivity to light but without vomiting.  These 
episodes last from an hour to three hours that are somewhat 
alleviated by Tylenol.  The examiner indicated that the 
Veteran's headaches are not associated with a head injury and 
were more frequent in the 1970s, but they have backed off 
since then.  The Veteran advised that these episodes have no 
specific trigger or aggravating factors, and they are not 
significantly interfering with his activities of daily 
living.  During these episodes, he pours cold water over his 
head, relaxes, and takes Tylenol with the symptoms abating 
after three hours.  These headaches were noted to worsen when 
the Veteran is in noisy places, is stressed, or when he is 
angry.  The Veteran denied other neurologic problems during 
these headache episodes.  The assessment was that the Veteran 
has chronic headaches of uncertain etiology.  The examiner 
indicated that the Veteran's reports of headaches once to 
twice weekly for 30 years are not typical of cluster 
headaches.  He indicated that these headaches were more 
likely chronic headaches versus migraines.  The examiner 
indicated that severity is mild to moderate and not currently 
really interfering with the Veteran's activities of daily 
living.  

Upon review of the evidence of record, the Board finds that 
the Veteran is not entitled to a compensable rating for his 
headaches.  The Board is sympathetic to the Veteran's 
contentions, but finds that his headache episodes are not of 
a prostrating nature to warrant a compensable level.  The 
Veteran has indicated that his symptoms generally abate after 
a few hours and upon use of Tylenol.  In his 2004 VA 
examination, the Veteran reported his headache pain to be 2 
to 5 on a scale of 1 to 10, with 10 being the most severe 
pain.  Also, he has reported that he is able to continue his 
activities of daily living.  Additionally, the reports of 
right ear ringing were considered, but this symptomatology is 
currently rated in conjunction with his already service-
connected tinnitus.  Further, the most recent VA examiner 
indicated that the Veteran's symptoms were mild to moderate 
and they don't really interfere with his activities of daily 
living.  Absent a finding that the Veteran's headache 
episodes are prostrating in nature, a rating in excess of 10 
percent for service-connected headaches is denied.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected headaches, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
his headaches.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
headaches, the Board finds that the noncompensable evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.
ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine with spinal stenosis is denied.  

An initial compensable rating for service-connected headaches 
is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


